                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

JERON JORDAN,                                         )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )       No. 2:18-cv-00013-WTL-DLP
                                                      )
DICK BROWN,                                           )
                                                      )
                              Respondent.             )

                   Order Denying Petition for Writ of Habeas Corpus and
                            Directing Entry of Final Judgment

       The petition Jeron Jordan for a writ of habeas corpus challenges a prison disciplinary

proceeding identified as No. WVS 17-05-0006. For the reasons explained in this Order, Mr.

Jordan’s habeas petition must be denied.

       A.      Overview

       Prisoners in Indiana custody may not be deprived of good-time credits, Cochran v. Buss,

381 F.3d 637, 639 (7th Cir. 2004) (per curiam), or of credit-earning class, Montgomery v.

Anderson, 262 F.3d 641, 644-45 (7th Cir. 2001), without due process.              The due process

requirement is satisfied with the issuance of advance written notice of the charges, a limited

opportunity to present evidence to an impartial decision-maker, a written statement articulating the

reasons for the disciplinary action and the evidence justifying it, and “some evidence in the record”

to support the finding of guilt. Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985);

Wolff v. McDonnell, 418 U.S. 539, 570-71 (1974); Piggie v. Cotton, 344 F.3d 674, 677 (7th Cir.

2003); Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).
       B.        The Disciplinary Proceeding

       On May 24, 2017, Investigations Officer Harbaugh wrote a Conduct Report charging Mr.

Jordan with A-111/113, conspiring, aiding, and attempting to traffic. Dkt. No. 16-1. The Conduct

Report states:

       The Investigation department began looking into multiple unauthorized financial
       transactions that were being communicated over the GTL system between Offender
       King and a girlfriend, Kelyn Crittenden. During the course of the investigation it
       was discovered that King had connections with food service offenders, who had
       corrupt staff willing to bring drugs inside. Also during calls it was found that Ms.
       Crittenden, upon King’s request was meeting people on the streets for the purpose
       of picking up drugs and collecting money. While investigating these concerns
       during the course of May 7th, 8th, 9th and 10th Ms. Crittenden agreed to meet and
       obtain two packages of drugs from Markel Jordan, brother of Jeron Jordan, 245195
       (see attached breakdown.). Meeting dates and times were mentioned, and
       information was exchanged about the drop. Offender Jordan conspired with Ms.
       Crittenden to meet his brother to conduct illegal activity. Jordan and Offender
       Jordan spoke about the meeting and Jordan first spoke with Ms. Crittenden using
       Offender Kenny Grady’s phone. Crittenden spoke with Jordan and collected
       information, he explained his brother would call her and they could set up a meeting
       place (see attached confirmation.)

       Evidence: All calls can be reviewed on the GTL system. JPays can be reviewed
       linking offenders and Ms. Crittenden. Case #17-MCF-0054 Conspiracy to traffic,
       and case #17-MCF-0050 Attempting to Traffic

Id. The two confidential case files were not provided to Mr. Jordan but have been submitted to

the Court for review. See Dkt. No. 18-1; Dkt. No. 18-2.

       Mr. Jordan was notified of the charge on May 26, 2017, when he received the Screening

Report. Dkt. No. 16-2 at 1. He pleaded not guilty to the charge, requested a lay advocate, and did

not request any witnesses. Id. Mr. Jordan argues he requested evidence at screening but was

denied that evidence. Dkt. No. 2. He waived his right to 24 hours’ advance notice before the

disciplinary hearing. Dkt. No. 16-2 at 1. A lay advocate was later appointed. Dkt. No. 16-2 at 2.

       The prison disciplinary hearing was held on June 12, 2017. Dkt. No. 16-3 at 1. According

to the notes from the hearing, Mr. Jordan stated, “I have never received a conduct report. I was



                                                2
never talking about drugs – it was misuse of phone – I was sending money – financial transaction

– no drugs whatsoever.” Id. Based on the staff reports, Mr. Jordan’s statement, the confidential

report of the investigation of the incident, and the summaries of the confidential case files, the

hearing officer found Mr. Jordan guilty of A-111/113, conspiring, attempting, or aiding in

trafficking. The sanctions imposed included a written reprimand, loss of phone privileges for a

month, disciplinary restrictive housing, 120 days of earned-credit-time deprivation, and a credit

class demotion.

       Mr. Jordan appealed to the Facility Head and the Indiana Department of Correction (IDOC)

Final Reviewing Authority, both of which were denied. Dkt. No. 16-4; Dkt. No. 16-5. He then

brought this petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

       C.      Analysis

       Mr. Jordan’s habeas petition challenges his prison disciplinary conviction on two grounds1:

(1) denial of the right to present evidence to the hearing officer for consideration; and

(2) sufficiency of the evidence. Dkt. No. 2. The respondent asserts that Mr. Jordan waived his

denial of evidence claims by failing to raise the claims in his administrative appeal, that his due

process rights were not denied, and that there is “some evidence” to support his conviction. Dkt.

No. 16. In reply, Mr. Jordan reiterates that there is no evidence to support the finding of guilt

because there is only evidence of unauthorized financial transactions but not of drug transactions.

Dkt. No. 20.




1
  Mr. Jordan lists three grounds, but two of the grounds can be grouped: (1) denial of right to
present evidence and (2) denial of right to evidence.


                                                3
               1.      Failure to Exhaust

       In Indiana, only the issues raised in a timely appeal to the Facility Head and then to the

IDOC Appeals Review Officer or Final Reviewing Authority may be raised in a subsequent

Petition for Writ of Habeas Corpus. See 28 U.S.C. § 2254(b)(1)(A); Eads v. Hanks, 280 F.3d 728,

729 (7th Cir. 2002); Moffat v. Broyles, 288 F.3d 978, 981 (7th Cir. 2002). The respondent argues

that Mr. Jordan failed to exhaust the administrative appeals process as to his denial of evidence

claims, and because the time to complete such administrative appeals process has passed, no

habeas relief on those grounds can be given. Because the undisputed record reflects that Mr.

Jordon failed to timely exhaust his available administrative remedies on the ground of the denial

of evidence (see Dkt. No. 16-4), habeas relief is not available to Mr. Jordan on the ground of the

denial of evidence.

               2.      Sufficiency of the Evidence

       Challenges to the sufficiency of the evidence are governed by the “some evidence”

standard. “[A] hearing officer’s decision need only rest on ‘some evidence’ logically supporting

it and demonstrating that the result is not arbitrary.” Ellison v. Zatecky, 820 F.3d 271, 274 (7th

Cir. 2016); see Eichwedel v. Chandler, 696 F.3d 660, 675 (7th Cir. 2012) (“The some evidence

standard . . . is satisfied if there is any evidence in the record that could support the conclusion

reached by the disciplinary board.”) (citation and quotation marks omitted). The “some evidence”

standard is much more lenient than the “beyond a reasonable doubt” standard. Moffat v. Broyles,

288 F.3d 978, 981 (7th Cir. 2002). “[T]he relevant question is whether there is any evidence in

the record that could support the conclusion reached by the disciplinary board.” Hill, 472 U.S. at

455-56.




                                                 4
        The Adult Disciplinary Code Section A-111 is entitled “Conspiracy/Attempting/Aiding or

Abetting,” and is defined as: “[a]ttempting or conspiring or aiding and abetting with another to

commit any Class A offense.” Indiana Department of Correction Adult Disciplinary Process,

Appendix I: Offenses, available at http://www.in.gov/idoc/files/02-04-101_APPENDIX_I-

OFFENSES_6-1-2015(1).pdf. Code Section A-113 is entitled “Trafficking,” and is defined as:

“[e]ngaging in trafficking (as defined in [Ind. Code §] 35-44.1-3-5) with anyone who is not an

offender residing in the same facility.” Id. Conspiracy is defined as “[t]wo (2) or more offenders

or other persons planning or agreeing to commit acts which are prohibited by Department or

facility rule, procedure or directive.” See IDOC Disciplinary Code for Adult Offenders, available

at http://www.in.gov/idoc/files/02-04-101_The_Disciplinary_Code_for_Adult_Offenders___6-1-

2015.pdf. Indiana Code § 35-44.1-3-5 defines a person who commits trafficking to be “[a] person

who, without the prior authorization of the person in charge of a penal facility or juvenile facility,

knowingly or intentionally: (1) delivers, or carries into the penal facility or juvenile facility with

intent to deliver, an article to an inmate or child of the facility.” Id.

        The Conduct Report in this case establishes that Mr. Jordan conspired with others and his

brother to deliver packages of drugs into the prison. The confidential case files support and are

consistent with the statements in the Conduct Report. See Dkt. No. 18-1; Dkt. No. 18-2. A rational

adjudicator could readily conclude that Mr. Jordan was conspiring with others to traffic drugs into

the prison. Henderson v. United States Parole Comm’n, 13 F.3d 1073, 1077 (7th Cir. 1993) (a

federal habeas court “will overturn the . . . [conduct board’s] decision only if no reasonable

adjudicator could have found … [the petitioner] guilty of the offense on the basis of the evidence

presented”); see also Hill, 472 U.S. at 457 (“The Federal Constitution does not require evidence

that logically precludes any conclusion but the one reached by the disciplinary board.”). The Court




                                                    5
will not reweigh the evidence.         The Conduct Report and the thorough investigation by

Investigations Officer Harbaugh are “some evidence” supporting the hearing officer’s finding that

Mr. Jordan was guilty of conspiring to traffic. Accordingly, habeas relief is not available to Mr.

Jordan.

          D.     Conclusion

          “The touchstone of due process is protection of the individual against arbitrary action of

the government.” Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

disciplinary proceedings, or sanctions involved in the events identified in this action, and there

was no constitutional infirmity in the proceeding which entitles Mr. Jordan to the relief he seeks.

Accordingly, Mr. Jordan’s petition for a writ of habeas corpus must be denied and the action

dismissed.

          Judgment consistent with this Order shall now issue.

          IT IS SO ORDERED.

       Date:      11/7/18

Distribution:

JERON JORDAN
245195
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
Electronic Service Participant – Court Only

Kyle Hunter
INDIANA ATTORNEY GENERAL
kyle.hunter@atg.in.gov

Patricia Caress McMath
INDIANA ATTORNEY GENERAL
patricia.mcmath@atg.in.gov




                                                  6
